Case 5:19-cm-OOOll-ELW Document 1 Filed 02/06/19 Page 1 ob§q)f§§.g?épé#(:)[}k
T

 

AO 106 (Rev. 04/10) Application for a Search Warrant TERN DIST ARKANSAS
LEB=
UNITED STATES DISTRICT COURT FEB ' 5 2019
for the %<;UGLAS F. YoUNG, clerk

Western District of Arkansas De
P"YYC|erk
In the Matter of the Search of

(Briejly describe the property to be searched
or identify the person by name and address)

caseNo. /(/` f%%' //

One App|e iPhone, Mode| A1661

\/\/\/\/\/\/

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (identijy the person or describe the
property to be searched and give its location):

See Attachment A

located in the Western District of Arkansas , there is now concealed (idenn'jj) the
person or describe the property to be seized)!

 

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
d evidence of a crime;
E{ contraband, fruits of crime, or other items illegally possessed;
E{property designed for use, intended for use, or used in committing a crime;
ij a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Sectz`on Oj?"ense Descrz'ption
21 U.S.C. 841(a)(1) Distribution of a Control|ed Substance
21 U.S.C. 841(a)(1) Possession with lntent to Distribute a Control|ed Substance
21 U.S.C. 846 Conspiracy to Possess with lntent to Distribute a Control|ed Substance

The application is based on these facts:

See affidavit of DEA SA Robert N. Robinson, ||l

M/ Continued on the attached sheet.

ij Delayed notice of days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set forth on the attac

) is requested

 
 
   

Appli ant ’s signature

DEA SA Robert N. Robinson, |l|

Printed name and title
Sworn to before me and signed in my presence.
|\
\
Date: gho|§ l 2(\\!\ S~. \UMW
Judge ’s signature

City and state: Fayettevi||e, Arkansas Hon. Erin L. Wiedemann, U.S. Magistrate Judge
Printed name and title

 

 

Case 5:19-cm-OOOll-ELW Document 1 Filed 02/06/19 Page 2 of 10 Page|D #: 2

AFFIDAVIT IN SUPPORT OF PROBABLE CAUSE TO SEARCH

I, Robert N. Robinson III, a Special Agent (SA) with the Drug Enforcement Administration

(DEA), being first duly sworn, do hereby depose and state as follows:
INTRODUCTION

l. I, Robert N. Robinson III, am a Special Agent (SA) with the Drug Enforcement
Administration (“DEA”), United States Department of Justice, currently assigned to the New
Orleans Field Division/Fayetteville Resident Office of DEA, High Intensity Drug Trafficking Area
(“HIDTA”). I have been employed as a DEA Special Agent for over six years, having previously
worked for twelve years as an officer in the Shreveport Police Department, including seven years
as a narcotics detective and two years as a DEA Task Force Officer. During my employment, I
have personally conducted or assisted in numerous investigations of criminal violations of the
Controlled Substances Act and federal drug trafficking statutes Many of these investigations
have also focused on organizations who have distributed, manufactured, or derived income from
illegal sources, specifically from the unlawful distribution of heroin, methamphetamine,
marijuana, and other controlled substances The statements contained in this affidavit are based
on investigative efforts of this affiant, other law enforcement officials, and on my experience and
background as a Task Force Officer with the DEA,

2. I am an investigative or law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510(7), and am empowered by law to conduct
investigations of, and to make arrests for, offenses enumerated in Title 18, United States Code,
Section 2516.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses and includes information

from the following reliable sources:

 

 

Case 5:19-cm-00011-ELW Document 1 Filed 02/06/19 Page 3 of 10 Page|D #: 3
a. Physical surveillance conducted by the DEA, the Fourth J udicial District Drug Task
Force (“DTF”), the Benton County Sheriffs Office (“BCSO”), the Springdale Police Department
(“SPD”), Which has been reported to me directly or indirectly;
b. Review of telephone call records and subscriber information
This affidavit is intended to show merely that there is sufficient probable cause for the requested i
Warrant and does not set forth all of my knowledge about this matter. Unless specifically E
indicated otherwise, all conversations and statements described in this affidavit are related in
substance and in part only.
4. This affidavit is made in support of an application to search the contents of a blue
KYOCERA cell phone (Model:82720pp) (IMEI:015247001591866) and a black and pink in color
iPhone in a White phone case, the “SUBJECT PHONES”, that are currently stored in the non-drug
evidence vault at the DEA Fayetteville Resident Office (“FRO”) for fruits, evidence, and
instrumentalities of violations of Title 21, United States Code, Sections 841(a)(1), 843 (b), and 846,
the “Subject Offenses,” that is possession with intent to distribute a controlled substance,
distribution of a controlled substance, conspiracy to possess controlled substances With intent to
distribute, and conspiracy to distribute controlled substances One of the SUBJECT PHONES
had call number (314) 202-3765 When it Was in use, prior to being seized by law enforcement,
during the arrest of Raul MARTINEZ on January 4, 2019, and Was the cell phone used by Raul
MARTINEZ. Raul MARTINEZ is in the custody of the United States Marshals Service after his
arrest on a Criminal Complaint.
MAM
5 . Agents With the DEA-FRO assisted by detectives and officers with local law

enforcement agencies are actively investigating the distribution of methamphetamine in the

2

%___

Case 5:19-cm-00011-ELW Document 1 Filed 02/06/19 Page 4 of 10 Page|D #: 4

Western District of Arkansas. During the course of this investigation, law enforcement identified
Raul MARTINEZ as a distributor of methamphetamine in Northwest Arkansas.

6. ln December of 2018, the DEA FRO developed a reliable, confidential source
(“CS”). The CS advised he/she was being supplied multi-pound quantities of methamphetamine
from Raul MARTINEZ. On December 12, 2018, the DEA FRO utilized the CS to make phone
contact with Raul MARTINEZ at cell number (314) 202-3765. Martinez agreed to meet the CS
on December 13, 2018. On December 13, 2018, DEA FRO met the CS at a predetermined
location. Agents searched the CS for illegal narcotics and contraband with negative results, and
provided the CS an audio/video recording device. The CS stated MARTINEZ would "f`ront"
him/her three pounds of methamphetamine The CS advised that he/she would be indebted to
MARTINEZ for the methamphetamine, with payment to be made on a later date. The CS had
previously confirmed the deliveries would take place on a rural Washington County dirt road, later
identified as Taylor Road (Washington County 852) in Springdale, Arkansas in the Western
District of Arkansas. The CS advised that MARTINEZ would call him/her just prior to arriving
at the location and that MARTINEZ would meet him/her in the middle of the road to conduct the

drug transaction

7. At approximately 4:05 pm, MARTINEZ called the CS and advised he was near
the meeting location. At approximately 4:11 pm, TFO Lee Smith observed the Grey Nissan
Versa that Raul MARTINEZ was driving, displaying Arkansas vehicle license plate 513-XGC,
approach Taylor Road on Old Highway 68 and turn south onto Taylor Road in Springdale,
Arkansas. At approximately 4:14 pm, SA Robinson observed, via the audio/video recording
device, that Raul MARTINEZ met with the CS and distributed approximately three pounds of

methamphetamine to the CS. Once the transaction was completed, the CS departed northbound

Case 5:19-cm-00011-ELW Document 1 Filed 02/06/19 Page 5 of 10 Page|D #: 5

and Raul MARTINEZ traveled south to Highway 412 where he proceeded west towards Siloam

Springs, Arkansas in the Nissan Versa.

8. The CS met with agents at a predetermined location. The CS relinquished
custody of the approximate three pounds of methamphetamine to agents on this date. The
methamphetamine field-tested positive for the presence of methamphetamine The agents again

searched the CS’ person With negative results.

 

9. On January 4, 2019, the Honorable United States Magistrate Judge Erin L.

|

Wiedemann issued an Arrest Warrant for Raul MARTINEZ in the Western District of Arkansas. |
The offense rs described as Trtle 21, United States Code, Sectron 841(a)(1) for Drstnbutron of l

Methamphetamine.

lO. At approximately 2:50 p.m., BCSO Deputies Steven Scott and Bobby Main
conducted a traffic stop on a Silver Cadillac CTS bearing Arkansas Plate #718XBB (registered
to: Raul Martinez and Sandra Pacheco, Address: 4104 Miller Drive, Springdale, Arkansas). The
driver, who was alone in the vehicle, was identified as Raul MARTINEZ and he was placed

under arrest for the federal arrest warrant by the deputies.

11. DEA FRO Special Agent Robert Robinson and BSCO Detective Blaine Miller made
contact With Raul MARTINEZ. SA Robinson informed Raul MARTINEZ that he was under
arrest for the federal warrant. SA Robinson informed Raul MARTINEZ that a federal search
warrant had been issued for his residence identified as 4104 Miller Drive, Springdale, Arkansas.
SA Robinson advised Raul MARTINEZ of his Miranda rights as witnessed by Det. Miller.

Raul MARTINEZ informed SA Robinson that he did not want to speak at this time.

Case 5:19-cm-00011-ELW Document 1 Filed 02/06/19 Page 6 of 10 Page|D #: 6

12. SA Robinson observed the SUBJECT‘PHONES located in the cup holder of the
center console inside Raul MARTINEZ's Cadillac. SA Robinson, as witnessed by Det. Miller,
seized the SUBJECT PHONES. Raul MARTINEZ acknowledged that the SUBJECT PHONES
were his but denied consent to search the SUBJECT PHONES. The SUBJECT PHONES were

later processed into DEA evidence.

13. Based upon my experience, specialized training, and information I have received
from officers of other law enforcement agencies, including other Federal, State and local law
enforcement agencies involved in the investigation of controlled substance offenses, I know that
individuals involved in the transportation and distribution of illegal controlled substances
commonly use cell phones to communicate with their criminal associates regarding their drug
trafficking activities These cell phones store and contain information regarding these
communications such as call logs, phone books, text messages, email messages voice mail
messages photographs and videos I know that in many cases, narcotic traffickers store names
of co-conspirators and criminal associates in the electronic memory of cellular telephones and I
know that narcotic traffickers also commonly take or cause to be taken photographs and videos
of themselves their associates, their property, and their illegal products Such photographs and
videos are taken and stored in cell phones As a result of my experience and training, I have also
learned that people involved in the distribution of illegal controlled substances often keep a
ledger or other record of their sales, and that these people often store these records on paper or
electronically in their smart phones and on their computers Iknow, from the investigation of

Robert Peeler, that he used the target telephone to facilitate his drug trafficking activities

CONCLUSION

Case 5:19-cm-00011-ELW Document 1 Filed 02/06/19 Page 7 of 10 Page|D #: 7

14. Throughout this investigation, and based on the information set forth in the
paragraphs above, your affiant believes that Raul MARTINEZ Was involved in methamphetamine
distribution and was utilizing the SUBJECT PHONES, more particularly described in Attachment
“A” to communicate with other methamphetamine suppliers, users and customers

15. Based upon the foregoing information, your affiant submits that there is probable
cause to believe that the items set forth in Attachment “B,” described as fruits, evidence, and
instrumentalities of crimes against the United States of America, that is, violations of Title 21,
United States Code, Sections 841(a)(1) and 846, the Subject Offenses, that is possession with intent
and distribution of controlled substances, conspiracy to possess controlled substances with intent
to distribute, and conspiracy to distribute controlled substances are being concealed in the locations

described in Attachment “A.”

    

R bert N. Robinson III
Special Agent
Drug Enforcement Adrninistration

Subscribed and sworn to before me on the _lm,day of February, 2019.

HONORABLE ERIN L. WIEDEMANN
UNITED STATES MAGISTRATE JUDGE

 

Case 5:19-cm-00011-ELW Document 1 Filed 02/06/19 Page 8 of 10 Page|D #: 8

ATTACHMENT “A”

ITEM TO BE SEARCHED

 

The item to be searched is a black iPhone in a red case (Model: A1661) (FCCID: BCG-
E3 08 7A) that was seized by law enforcement on January 4, 2019 from Erick ARJON-
HERNANDEZ, and that is currently stored in the non-drug evidence vault at the DEA

Fayetteville Resident Office.

 

 

Case 5:19-cm-00011-ELW Document 1 Filed 02/06/19 Page 9 of 10 Page|D #: 9

ATTACHMENT “B”

ITEMS TO BE SEIZED

There is now being concealed certain property, which constitutes evidence of violations of Title
21, United States Code, Section 841, 846 _ possession/distribution of a controlled substance with
intent distribute, conspiracy. The items to be seized are as follows:

3..

All internet browsing history, as well as telephonic, text and electronic mail
messages between co-conspirators, and other persons, known and unknown,
regarding the unlawful acquisition, disposition, and/or transfer of controlled
substances; information regarding the payment(s) for the controlled substances; or
the acquisition, transfer, or concealment of assets, money, or proceeds by any
means;

All bank records, wire transfer records, bank statements financial records and
notes, checks, credit card bills, account information, and other financial records;
Correspondence, notations, logs, receipts, journals, books, records, and other
documents noting the price, quantity and/or times when controlled substances
were obtained and/or transported, and/or sold;

Any and all address books, telephone records, telephone books, date books,
calendars, payment records, and telephone bills and documents and other items
reflecting names, addresses, and telephone numbers;

Records, including stored historical GPS location data, of off-site locations to
store records or controlled substances, including safe deposit keys, records,
receipts, rental agreements for storage facilities;

Records of mail and communication services;

Mementos, including photographs and other historical keepsake items which
document the association of co-conspirators, with each other and other suspected
associates involved in the receipt and transport of controlled substances;

Text messages and other communications stored on the electronic devices relating
to the receipt and transportation or identification of co-conspirators;

Any information related to the sources of controlled substances or information on
use of controlled substances (including names, addresses, phone numbers, or any
identifying information);

Evidence of user attribution showing who used or owned the device at the time of
things described in this warrant were created, edited, deleted, such as logs,
phonebooks, photographs saved usernames and passwords, documents
spreadsheets, and browsing history;

As used above, the terms “records” and “information” include all of the foregoing items of

 

 

 

Case 5:19-cm-00011-ELW Document 1 Filed 02/06/19 Page 10 of 10 Page|D #: 10

evidence in whatever form by whatever means they have been created or stored.

 

